Citation Nr: 1023934	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hamstring injury.

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a left ankle 
disorder. 

4.  Entitlement to service connection for neuropathy of the 
right lower extremity.

5.  Entitlement to service connection for memory loss, to 
include claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, to 
include claimed as due to an undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for 
hypertension.  

8.  Entitlement to an initial compensable evaluation for 
residuals of left variocele surgery.  

9.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain with lumbar disc herniation.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran had active service from June 1990 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Claims of entitlement to increased ratings for adjustment 
disorder and traumatic brain injury (TBI) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ 
for appropriate action. 

Service connection claims for residuals of a hamstring 
injury, a left ankle disorder, and for neuropathy of the 
right lower extremity are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to include a current clinical 
diagnosis of a right ankle disability.

2.  The Veteran's claimed memory loss is a manifestation of 
his service-connected adjustment disorder and is specifically 
included in the rating criteria used for the evaluation of 
that disorder.

3.  The Veteran's claimed fatigue is a manifestation of his 
service-connected traumatic brain injury (TBI) and is 
specifically included in the rating criteria used for the 
evaluation of that disorder.

4.  For the entirety of the appeal period, service-connected 
hypertension has not required the use of any medication and 
it has not been productive of diastolic pressure of 
predominantly 100 or more or systolic pressure which is 
predominantly 160 or more.

5.  For the entirety of the appeal period, residuals of left 
variocele surgery have been manifested by edema, pain and 
recurrence of left variocele, but have not been manifested by 
complete atrophy of the left testis or persistent edema which 
is not completely relieved by elevation of the extremity.  

6.  The Veteran's disability of the lumbar spine is 
manifested by chronic pain, degenerative joint disease and a 
history of lumbar disc herniation; it is not manifested by 
flexion of the thoracolumbar spine of 30 degrees or less or 
unfavorable ankylosis of the lumbar spine. 

7.  There is no objective evidence of bowel or bladder 
impairment, associated with the disability of the lumbar 
spine.

8.  There is no evidence the Veteran's disability of the 
lumbar spine has resulted in incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during any year within the applicable appeal period.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in service.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The criteria for service connection for memory loss, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected disorder, are not met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310, 3.317 (2009).

3.  The criteria for service connection for chronic fatigue, 
to include as due to an undiagnosed illness or as secondary 
to a service-connected disorder, are not met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310, 3.317 (2009).

4.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2009).

5.  The criteria for an initial evaluation of 10 percent 
residuals of left variocele surgery have been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Codes 7120, 7523 (2009).

6.  The criteria for an initial evaluation in excess of 20 
percent for lumbar strain with lumbar disc herniation have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letters dated in March 2006, and June 2008, 
wherein the Veteran was advised of the provisions relating to 
the VCAA.  The Veteran was advised that VA would assist her 
with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration. With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in June 2008, after the initial adjudication of 
the claims in June 2006.  However, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in March 2009.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

With respect to the claims for hypertension, residuals of 
left variocele surgery, and a disability of the lumbar spine, 
these arise from the Veteran's disagreement with the initial 
disability rating following the grant of service connection 
for these conditions.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

To the extent that the initial rating claims may involve a 
staged or increased rating component, in a claim for 
increase, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  This notice was provided in May 2008.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service treatment records were obtained. The Veteran was 
afforded VA examinations in 2006 and 2008 in connection with 
the claims currently on appeal and the file includes 
contentions and statements of the Veteran and his 
representative.  In addition, the Veteran and his spouse 
provided testimony at a video conference hearing held in 
January 2010, following which additional evidence was 
provided for the record with a waiver. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf Veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, 
lay persons are competent to report objective signs of 
illness. Id. To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi-symptom illness.

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).



	A.  Right Ankle

STRs reflect that the Veteran sustained a soft tissue injury 
to the right ankle in October 1991, manifested by swelling 
without bone or joint abnormality, assessed as right ankle 
sprain.  The Veteran was placed on a restrictive profile for 
one month.  In March 1992, the Veteran again injured the 
right ankle and was placed on an ankle strengthening program.  
In September 1995, the Veteran was treated for a right ankle 
sprain, which occurred while playing soccer.  A history of 
recurrent bilateral ankle sprain with recurrent pain was 
noted on a June 2005 examination report.  

A VA examination was conducted in May 2006 at which time the 
Veteran complained of constant bilateral ankle pain with 
stiffness and weakness.  Range of motion was from 0 to 20 
degrees in dorsiflexion and from 0 to 40 degrees in plantar 
flexion, without pain.  There was no evidence of instability 
and the Veteran denied having any flare-ups.  A diagnosis of 
a normal bilateral ankle examination was made.  The examiner 
explained that the lack of a diagnosis was justified, because 
in spite of the Veteran's subjective complaints, there was no 
(clinical) evidence to support a diagnosis.  

VA records dated from 2006 to 2010 are negative for clinical 
findings or a diagnosis relating to the right ankle.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran 
indicated that he still experienced right ankle problems.  He 
also stated that he sustained a right ankle injury in May 
2008, when he was on uneven pavement causing a sprain which 
kept him out of work for 4 to 6 weeks.  He indicated that he 
would be submitting evidence of this injury and the record 
was left open for 60 days to allow for the presentation of 
such evidence.  

In February 2010, additional evidence was submitted for the 
file which was accompanied by a waiver.  This evidence 
reflects that the Veteran sustained a left, not right, ankle 
sprain in March 2007, when he stepped on uneven pavement, for 
which he was put on a one month profile.  Some swelling of 
the feet was shown bilaterally.  There was no indication of 
any right ankle involvement, injury or disability.   

Also provided for the record was private medical evaluation 
conducted in January 2010.  The Veteran gave a history of 
recurrent ankle injuries in service with subsequent ankle 
pain and recurrent sprains.  There were no clinical findings 
or diagnosis made relating to the right ankle.   

Analysis

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a right ankle 
disorder; i.e. a disability of the right ankle has not been 
diagnosed at any time post-service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

In this case, there is evidence in the STRs of a history of 
right ankle sprains between 1991 and 1995.  Post service, the 
Veteran has consistently complained of right ankle pain and 
recurrent sprains and injuries.  Post-service clinical 
evidence shows no indication of chronic sprain, injury or any 
current diagnosis involving the right ankle.  Significantly, 
it appears that the testimony provided by the Veteran in 2010 
is inaccurate, as the "right" ankle injury he described at 
that time, and for which he provided medical documentation, 
is actually shown to have affected on the left ankle, with no 
right ankle involvement whatsoever.  

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code. Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez, supra.  Such a 
"pain alone" claim, as has been presented here, must fail 
when there is no sufficient factual showing that the pain 
derives from an inservice disease or injury.  Id.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).   In this case, the claim was filed 
in September 2005; there was no evidence of a clinical 
disability/diagnosis of a right ankle disorder of record at 
that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claim has been 
pending.  Significantly, when examined in May 2006, the VA 
examiner specifically concluded that right ankle examination 
was normal, explaining that the lack of a diagnosis was 
justified, because in spite of the Veteran's subjective 
complaints, there was no (clinical) evidence to support a 
diagnosis.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosed right ankle 
disability; service connection for this claimed condition is 
not warranted.

	B.  Memory Loss

The Veteran maintains that he experiences memory loss which 
began in 1994 after returning from the Gulf Region.  

A VA examination was conducted in May 2006, at which time the 
Veteran reported that he initially noticed memory problems in 
2001, which progressively worsened.  Testing revealed normal 
memory function.  There was no memory disorder diagnosed and 
the examiner concluded that there was no evidence that the 
Veteran had a psychiatric disorder to account for his 
reported memory problems.   

In November 2008, the Veteran underwent a neuropsychological 
evaluation.  The Veteran reported sustained head trauma due 
to a motor vehicle accident in 2000.  Testing revealed that 
immediate memory and rate of new learning were impaired; 
however delayed recall was short term and memory was intact.  
The examiner noted that the pattern of results was not 
consistent with deficits one would expect from a traumatic 
brain injury (TBI), and explained that the better than 
expected delayed memory score suggested non-
neuropsychological factors as the primary cause of the 
difficulty functioning.  Diagnoses of reduced cognitive 
functioning secondary to pain and depression and adjustment 
disorder with mixed emotional features were made.  

In December 2008, the Veteran underwent a TBI evaluation.  
Mental status examination revealed poor recent memory and 
intact remote memory.  A diagnostic impression of adjustment 
disorder with depressed irritable mood was made.    

In June 2009, a VA examiner, having considered the Veteran's 
service history of head trauma due to an accident, along with 
his subjective complaints including cognitive/memory 
problems, fatigue, poor sleep and low energy, diagnosed TBI.

By rating action of July 2009, service connection was 
established for both TBI and adjustment disorder.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran 
reported having memory problems since 2000, and indicated 
that at that time he received Interferon shots, which he 
suggested may have been the cause of the memory problems.  


Analysis

Initially, the Board notes that the file contains no 
clinically diagnosed condition primarily manifested by memory 
loss.  

However, VA examinations conducted in 2008 found evidence of 
short-term memory impairment, without indications of remote 
memory impairment.  Significantly, memory impairment is a 
manifestation which is enumerated under the criteria used for 
the evaluation of the Veteran's service-connected adjustment 
disorder (diagnostic code 9400) and TBI (diagnostic code 
8045).  As shown by the VA examination reports of 2008, the 
memory impairment has primarily been etiologically linked to 
the psychiatric disorder.  

Service connection is currently in effect for adjustment 
disorder, for which a 10 percent evaluation is assigned.  
Memory impairment represents a symptom which is specifically 
included in the enumerated criteria for 30 and 50 percent 
ratings, under the General Formula for rating mental 
disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which 
includes code 9400 used for the evaluation of adjustment 
disorder.  To the extent that any deficit in memory has been 
complained of or otherwise documented, the Board finds that 
this is part and parcel of the Veteran's adjustment disorder.  
Further supporting this conclusion is the fact that the July 
2009 rating decision references clinical indications of 
memory impairment as a manifestation supporting the grant of 
a 10 percent evaluation for adjustment disorder.  

Accordingly, service connection is not warranted on an 
independent basis in this case for memory loss/ impairment.  
Essentially, to the extent that any such manifestations 
exist, these symptoms are attributable to known a clinical 
diagnosis of adjustment disorder which is service-connected; 
as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  To the extent that the claim is 
for undiagnosed illness, it is one as to which there is no 
legal entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With specific attention the theory that memory loss should be 
service-connected as a secondary to any service-connected 
disorder, under the anti-pyramiding provision of 38 C.F.R. § 
4.14, (2008), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Here it has already bee established 
that memory impairment is part and parcel of the Veteran's 
service connected adjustment disorder; moreover, there has 
been no independently diagnosed disorder primarily manifested 
by memory loss.  Accordingly, service connection for memory 
impairment as secondary to any service-connected disorder is 
not warranted.

	C.  Fatigue

The Veteran maintains that he experiences chronic fatigue 
which began in 1994 after returning from the Gulf Region.  

A VA examination was conducted in May 2006, at which time the 
Veteran reported that he slept excessively from 1983 to 2000.  
He indicated that starting in 2004, he was not able to sleep 
at all and was suffering from reduced energy.  It was noted 
that in 2004, an Air Force physician thought the symptoms 
might be related to the Veteran's service in Kuwait in 2000, 
but that no firm diagnosis was made upon the Veteran's 
discharge from service in July 2005.  The Veteran's 
complaints included: insomnia with difficulty falling asleep 
and staying asleep; constant fatigue; decreased/low energy 
and decreased motivation.  There was no fatigue disorder 
diagnosed and the examiner concluded that there was no 
evidence that the Veteran had a psychiatric disorder to 
account for his reported chronic fatigue.

In October 2008, the Veteran seen for TBI/polytrauma 
evaluation.  A history of a motor vehicle accident in 
service, described as a rollover accident, was noted.  The 
impressions included TBI and rule out sleep apnea.  

On psychiatric evaluation conducted in December 2008, sleep 
and energy level were described as poor.  Adjustment disorder 
with depressed irritable mood was diagnosed.  

In June 2009, a VA examiner, having considered the Veteran's 
service history of head trauma due to an accident, along with 
his subjective complaints including cognitive/memory 
problems, fatigue, poor sleep and low energy, diagnosed as 
TBI.  

By rating action of July 2009, service connection was 
established for both TBI and adjustment disorder.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran 
reported having fatigue every day since 2000, with no relief.  

Analysis

Initially, the Board notes that the file contains no clinical 
or documented evidence of chronic fatigue syndrome or of any 
clinically diagnosed condition primarily manifested by 
fatigue.  

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  It is also acknowledged that the Persian 
Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002, to enable service connection to be awarded for 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome, that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.

VA examinations and records dated in 2008 and 2009 document 
the Veteran's complaints of chronic fatigue.  Significantly, 
fatigue is a manifestation which is enumerated under the 
criteria used for the evaluation of the Veteran's service-
connected TBI (diagnostic code 8045).  

Service connection is currently in effect for TBI, for which 
a 10 percent evaluation has been assigned effective from 
January 2009, based on the Veteran's subjective 
symptomatology.  The Board notes that the regulations for the 
evaluation of brain disease due to trauma or TBI under 
Diagnostic Code 8045 were amended, effective October 23, 2008 
and it is under these amended provisions that service 
connection was granted and a 10 percent evaluation assigned.  
See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  Under the 
new Diagnostic Code 8045, subjective symptoms that are 
residuals of TBI, whether or not they are part of cognitive 
impairment, are to be rated under the subjective symptoms 
facet in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified." 38 
C.F.R. § 4.124a (effective October 23, 2008).  The Board 
finds that the overall disability picture is consistent with 
a level of impairment of 1 (that is, 10 percent disabling) 
under the Subjective Symptom Facet of cognitive impairment 
and other residuals of TBI not otherwise classified.  
Specifically, a level of impairment of 1 (10 percent 
disabling) is provided for three or more subjective symptoms 
that mildly interfere with work; instrumental activities of 
daily living; or work, family, or other close relationships.  

As explained by the RO in the July 2009 rating decision, the 
Veteran's subjective symptoms of insomnia, chronic fatigue 
and irritability are the manifestations which support the 
assignment of a 10 percent evaluation for TBI under code 
8045.  Hence, chronic fatigue represents a symptom which is 
specifically included in the aforementioned enumerated rating 
criteria.  To the extent that fatigue has been complained of 
or otherwise documented, the Board finds that this is part 
and parcel of the Veteran's service-connected TBI.  

Accordingly, service connection is not warranted on an 
independent basis in this case for fatigue.  Essentially, to 
the extent that any such manifestations exist, these symptoms 
are attributable to known a clinical diagnosis of TBI which 
is service-connected; as such, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  To the 
extent that the claim is for undiagnosed illness, it is one 
as to which there is no legal entitlement. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317; see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

With specific attention the theory that fatigue should be 
service-connected as a secondary to any service-connected 
disorder, under the anti-pyramiding provision of 38 C.F.R. § 
4.14, (2008), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Here it has already been established 
that fatigue is part and parcel of the Veteran's service 
connected TBI; moreover, there has been no independently 
diagnosed disorder primarily manifested by fatigue.  
Accordingly, service connection for fatigue as secondary to 
any service-connected disorder is not warranted.

The Board notes that the TBI examination mentioned above was 
conducted in June 2009 and hence was not considered in 
conjunction with the SSOC issued in March 2009.  However, as 
explained herein the Board finds no adverse impact nor 
prejudice to the appellant in proceeding with the issuance of 
a final decision as to this claim, as essentially the claim 
must be denied as a matter of law pursuant to the above 
explanation.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Increased Ratings Claims

The Veteran's claims for a higher evaluation for his 
hypertension, left variocele, and low back disorder were 
placed in appellate status by his disagreement with the 
initial rating award.  In such circumstances, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings, as 
will be further explained herein.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the present appeal. Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

	D.  Initial Compensable Evaluation - Hypertension

The Veteran filed an original service connection claim for 
hypertension in September 2005.  By rating action of June 
2006, service connection was granted hypertension, for which 
an initial non-compensable evaluation was assigned effective 
from July 23, 2005, the day following the Veteran's discharge 
from service.  

VA outpatient records include an entry dated in October 2005 
showing a blood pressure reading of 138/77.  A blood pressure 
reading of 149/68 was made in January 2006, at which time an 
assessment of elevated blood pressure - diet/exercise, was 
made.  A March 2006 record documents a diagnosis of 
hypertension, noting that the Veteran has never taken 
medication for this condition.  

Upon VA examination of May 2006, the examiner noted that the 
Veteran was on no medications for high blood pressure despite 
a history of that condition.  Blood pressure readings of: 
160/81; 144/73; 154/100 and 148/95, were made.  A diagnosis 
of hypertension, untreated and uncomplicated, was made.  

In a statement provided in July 2006, the Veteran noted that 
he had a history of high blood pressure throughout and since 
service, which he chose to treat and control with exercise as 
opposed to medication.  The Veteran indicated that exercise 
did not seem to be working and believed that treatment with 
medication was now warranted.

VA records include entries dated in August 2006, January 2007 
and March 2008, indicating that the Veteran had never taken 
or needed medication for his hypertensive condition.  The 
January 2007 entry documented a blood pressure reading of 
118/76; a blood pressure reading of 114/78 was noted in March 
2008.  

A VA examination was conducted in July 2008.  The examiner 
noted that the Veteran had no history of stroke, myocardial 
infarction or congestive heart failure.  It was also noted 
that he was not on any medications for hypertension.  Blood 
pressure readings of 156/84 and 160/86 were made.  
Examination of the heart was normal with no gallops or 
murmurs.  A diagnosis of essential hypertension, untreated 
and without evidence of end organ damage was made.  

When seen by VA in September 2008, blood pressure readings of 
134/86 and 126/72 were made.  An entry dated in January 2009 
notes a blood pressure reading of 138/94.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran 
indicated that he was not currently taking medication for 
hypertension.  He indicated that he did not have 3 
consecutive readings reflecting a diastolic reading in excess 
of 100 or more or systolic readings of 160 or more.  He noted 
that his blood pressure was last taken in December 2009 and 
explained that he did not check his blood pressure himself at 
home.  

Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for hypertension.

The Veteran's hypertension has been assigned a non-
compensable evaluation under Diagnostic Code 7101 for the 
entirety of the appeal period extending from July 2005.  
Under this code, a 10 percent rating is warranted when the 
disability is manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.

During the course of this appeal, the Veteran was formally 
examined in May 2006 and in July 2008.  In addition, the file 
includes VA medical records documenting blood pressure 
readings made from 2005-2009, during the applicable appeal 
period.  Based on a review of the above evidence, the Board 
concludes that entitlement to an initial compensable 
evaluation is not warranted.  Simply stated, none of the 
criteria warranting the assignment of a 10 percent evaluation 
are met or even approximated.  In this regard, clinical 
records and examination report consistently document, and the 
Veteran's 2010 hearing testimony confirms, that he has never 
taken medication for control of his hypertension.  In 
addition, the clinical records and examination reports 
consistently document, and the Veteran's 2010 hearing 
testimony also confirms, that his hypertension has not been 
manifested by diastolic pressure of predominantly 100 or 
more; or by systolic pressure of predominantly 160 or more, 
as required for an increased (10 percent) rating under 
Diagnostic Code 7101.  In addition, the clinical evidence 
does not at this time clearly document any conditions or 
complications associated with the Veteran's hypertension.  
After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected hypertension warrants an initial compensable 
evaluation.  

The Board has considered the Veteran's lay assertions to the 
effect that his hypertension is of such severity as to 
warrant a compensable evaluation.  While the Veteran is 
generally considered competent to report symptoms, a lay 
person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such determining the 
clinical severity of hypertension.  As explained above, for 
VA rating purposes the severity of hypertension is measured 
based on a demonstration of specific readings made upon blood 
pressure testing; the Veteran does not maintain that he has 
the ability or equipment to make such findings himself, nor 
has he identified any evidence or medical source which has 
made such a findings during the appeal period.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Essentially, in this case, it is beyond the Veteran's 
competence to determine the severity of his hypertension, 
himself.  

The rating criteria are tied to specific numeric blood 
pressure readings which must be shown in order to warrant a 
higher evaluation.  As mentioned before, at no time during 
the appeal period has the Veteran used medication to control 
hypertension or has hypertension been demonstrated by 
diastolic pressure of predominantly 100 or above or by 
systolic pressure of predominantly 160 or above.  
Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 
noncompensable evaluation at any time from July 23, 2005 to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	E.  Initial Compensable Evaluation - Residuals of Left 
Varicocele Surgery

The Veteran filed an original service connection claim for a 
left testicle condition in September 2005.  By rating action 
of June 2006, service connection was granted status post left 
testicle surgery, for which an initial non-compensable 
evaluation was assigned effective from July 23, 2005, the day 
following the Veteran's discharge from service.  

The Veteran's STRs reflect that the Veteran underwent a left 
testicle variocele surgical procedure in 2003, due to 
indications of testicle pain.   

Upon VA examination of May 2006, a history of left testicle 
variocele surgery performed in 2003 was noted.  A diagnosis 
of status post left testicle surgery was made.  

In a statement provided in July 2006, the Veteran noted that 
he had a history of left testicle surgery for treatment of 
variocele in 2003.  He indicated that post-surgery, he still 
experienced left testicle pain and reported that it did not 
hang like it should.  

VA records include an entry dated in August 2006, noting a 
history of left variocele repair with subsequent pain in that 
region.  Tenderness on palpation to the left scrotum was 
noted, with no evidence of erythema or edema.  An assessment 
of left scrotal pain was made along with a notation that an 
ultrasound would be ordered.  A January 2007 entry indicated 
that an ultrasound had revealed bilateral hydroceles, with a 
larger on the right side and a smaller one on the left side.  
The Veteran was referred to urology for treatment of this 
condition, but did not appear for an appointment.  

A VA examination was conducted in July 2008.  A history of 
left testicle surgery in 2003 for treatment of variocele with 
subsequent pain, but without residuals, was noted.  The 
examiner indicated that there was no indication of renal or 
erectile dysfunction; incontinence or testicular atrophy.  A 
diagnosis of status post surgery for left varicocele with 
residuals of pain was made.  

A VA ultrasound of the testes and scrotum which took place in 
September 2008 revealed right-sided hydrocele and left-side 
variocele, with no acute abnormality of the testes 
identified.  A VA record dated in September 2008 interpreting 
the ultrasound findings indicated that a recent ultrasound 
had not revealed any significant abnormalities except for 
some minor changes (unspecified).  When seen by VA in October 
2008, it was noted that the left testicle was tender and 
slightly swollen.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran 
indicated that he experienced constant pain associated with 
varicocele and indicated that medical personnel could not 
seem to pinpoint the source of the pain.   

Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for residuals of left varicocele surgery.

The Veteran is presently assigned a noncompensable evaluation 
for left varicocele pursuant to diagnostic code 7523.  A 
varicocele is a "condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the 
patient assumes the upright position."  Nici v. Brown, 9 Vet. 
App. 494, 495 (1996) (citing Stedman's Medical Dictionary 
1907 (26th ed. 1995)).

Under diagnostic code 7523, disabilities of the testis are 
rated based on atrophy.  Diagnostic Code 7523 provides a 
noncompensable rating for complete atrophy of one testicle 
and a maximum 20 percent rating when there is complete 
atrophy in both testes.  38 C.F.R. § 4.115b.

In this case, there is no basis for the assignment of an 
initial compensable rating for left varicocele under code 
7523.  In this regard, a VA examination report of 2008 
specifically found no atrophy associated with the Veteran's 
disability, nor has such atrophy been documented in any other 
clinical record.  

However the Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

As will be discussed herein, the Board believes that 
diagnostic code 7120 is actually the most appropriate code 
for assignment as it most accurately contemplates the primary 
type and level of impairment associated with the Veteran's 
left varicocele and provides a basis for the assignment of an 
initial compensable evaluation.  

Under code 7120, used for the evaluation of varicose veins, a 
noncompensable disability rating is warranted for 
asymptomatic varicose veins that are palpable or visible.  
The next higher rating of 10 percent is warranted where the 
evidence demonstrates intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.

Here, the Board notes that the Veteran has provided credible 
statements and testimony to the effect that he has 
experienced chronic pain since 2003 in the area of the left 
testicle surgery and such complaints have been repeatedly 
documented in post-service medical records.  The post service 
records also document symptoms of swelling.  Significantly, 
evidence dated in 2008 shows recurrence of left-side 
variocele.  Although, there is no indication that compression 
hosiery or elevation has been required in conjunction with 
relieving symptoms, the Board believes that overall, the 
criteria for the assignment of a 10 percent evaluation for 
residuals of left variocele have been approximated.  

However, there is no basis for the assignment of a 20 percent 
evaluation under code 7120 for any portion of the appeal 
period.  In this regard, under 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (varicose veins) a 20 percent rating is warranted 
when there is persistent edema, incompletely relieved by 
elevation of extremity with or without beginning stasis 
pigmentation or eczema.  None of the aforementioned 
manifestations have been shown or even nearly approximated 
during the appeal period in conjunction with the service 
connected residuals of left variocele.  

The Board has considered the application of other diagnostic 
codes to determine whether the Veteran may be entitled to a 
higher rating under a different code, but finds that none 
apply. For example, DC 7518 applies to a stricture of the 
urethra, DC 7519 applies to a fistula of the urethra, DC 7520 
pertains to the removal of half or more of the penis, DC 7521 
applies to removal of the glans, DC 7522 pertains to the 
deformity of the penis with loss of erectile power, and DC 
7524 applies to removal of one or both testes. None of these 
conditions have been raised by the medical evidence discussed 
above and as such there is no basis for the assignment of an 
initial evaluation in excess of 10 percent under any other 
diagnostic code.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left varicocele warrants an initial 10 percent 
rating, but no higher, and to this extent the appeal is 
granted.  The Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, upon reviewing the pertinent evidence of record, the 
Board finds that at no time during the pendency of this 
appeal, has the Veteran's service-connected disability been 
more disabling than 10 percent.  



	F.  Initial Evaluation in Excess of 20 Percent - Lumbar 
Strain

The Veteran filed an original service connection claim for a 
disorder of the lumbar spine in September 2005.  By rating 
action of June 2006, service connection was granted for 
lumbar strain with lumbar disc herniation, for which a 20 
percent evaluation was assigned effective from July 23, 2005, 
the day following the Veteran's discharge from service.  

The grant of service connection was based in large part on 
(STRs) which reflect that the Veteran had numerous complaints 
involving low back symptomatology as well as findings upon X-
ray and MRI studies conducted in July 2004, which revealed 
multi-level degenerative changes in the vertebral bodies as 
well as low back pain associated with degenerative lumbar 
spine disease.  A physical evaluation board (PEB) report of 
April 2005 recommended that the Veteran been separated from 
service, indicating that the Veteran's disabling medical 
condition consisted of chronic low back pain, incurred in the 
line of duty.

VA outpatient records dated in March 2006 indicate that the 
Veteran was being treated for herniated disc disease of L4-L5 
with stable symptoms, for which he was taking Ultram daily 
and Morphine, as needed for severe flare-ups.  

The May 2006 VA examination report reflects that the Veteran 
reported having constant low back pain with stiffness and 
weakness, with radiating pain into the leg.  Examination of 
the lumbosacral spine revealed that the Veteran had a mild 
antalgic gait and reported that he did not use braces, 
walkers or crutches, but occasionally used a cane at home.  
Range of motion testing revealed flexion from to 60 degrees, 
with 20 degrees of left lateral flexion and 30 degrees of 
right lateral flexion.  Extension was to 20 degrees, with 30 
degrees of lateral rotation, bilaterally.  The examiner 
indicated that repetitive use did not result in any 
additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance.  The Veteran denied having any 
flare-ups of pain.  Mild to moderate pain on range of motion 
testing with spasms and tenderness, but no weakness, was 
reported.  The examiner noted that the Veteran reported 
having difficulty in prolonged standing and walking for more 
than 15 minutes.  Sensory and motor examination of the lumbar 
spine was normal.  A diagnosis of moderately active lumbar 
strain with a history of lumbar disc herniation was made.

In a statement provided in July 2006, the Veteran noted that 
he had experienced constant pain in conjunction with his low 
back disorder, which affected his daily life and activities, 
and at times required the use of Morphine.  

VA records include an entries dated in January 2007 and March 
2008, documenting the Veteran's complaints of chronic low 
back pain and noting a history of disc bulge at L4-5, 
requiring the use of Morphine one to two times monthly.  The 
entries reflected that the Veteran complained of pain 
radiating across to the right side, with no evidence of 
paresthesias of the legs and no loss of bowel or bladder 
function.  Chronic low back pain was diagnosed.  

Military medical records dated in late July 2007 reflect that 
the Veteran injured his low back while moving furniture on 
July 26, 2007 and was released to work, with restrictions on 
July 31, 2007.  The records indicate that the Veteran's chief 
complaint was of low back pain radiating into the legs.  
There were no bilateral muscle spasms in the low back.  
Numbness in the left leg, but not the right leg was noted, 
with no weakness in either leg.  

A VA examination of the lumbar spine was conducted in July 
2008 and the claims folder was reviewed.  The Veteran 
complained of constant, dull pain in the low back area (to 
include at rest), assessed as 7 to 8 on a scale of 10.  He 
denied having radiating pain, weakness or numbness to the 
lower extremities.  He used a back brace and cane for flare-
ups of pain, and used Motrin daily.  The Veteran denied 
having weakness, stiffness or fatigability at rest.  He 
reported that he was employed as a supply clerk, but had some 
job limitations, described as low back pain on lifting items 
in excess of 25 pounds and pushing/pulling items in excess of 
50 to 60 pounds.  It was noted that the Veteran's activities 
of daily living were not affected by low back pain.  

Physical examination revealed mild loss of lumbar lordosis 
with mild paravertebral spasm, with no tenderness of the 
lumbar spine.  There was no loss of muscle tone or muscle 
atrophy in the lumbar region.  Neurological evaluation 
revealed absence of weakness or paresthesias in both lower 
extremities.  There was no muscle atrophy in either lower 
extremity and motor tone was normal.  Motor strength was 
equal and symmetrical in both lower extremities and there was 
no sensory deficit to light touch and pinprick in the lower 
extremities.  Range of motion testing revealed flexion from 0 
to 60 degrees; extension from 0 to 20 degrees, right and left 
rotation from 0 to 30 degrees; and lateral flexion 
bilaterally from 0 to 30 degrees, with pain on extremes of 
motion; (the combined range of motion was 210 degrees).  On 
repetitive testing, range of motion of the lumbar spine was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  Flare-ups upon running; change in temperature; 
lifting items in excess of 20 pounds; walking for more than 2 
blocks and standing for more than 10 to 15 minutes, were 
reported.  The examiner indicated that the Veteran had 
additional limitation of motion of 20 percent on flare-ups.  
The report documented that the Veteran had not had any 
incapacitating episodes during the past 12 months that 
required complete bedrest.  It was noted that moist heat and 
medication use had been prescribed by a physician for low 
back pain.  A diagnosis of lumbosacral strain secondary to 
minimal lumbar disc disease at L1-2 and L2-3, which was 
mildly active on examination, was made.  

A VA record dated in September 2008 indicates that X-ray 
films of the back were normal.  The films revealed normal 
vertebral body size and alignment with normal appearing disc 
spaces and Schmorl's node deformities at multiple lumbar 
levels.  MRI studies of the lumbar spine also completed in 
September 2008 in conjunction with complaints of leg pain and 
numbness, revealed degenerative discopathy with mild central 
canal stenosis at L4-L5 and degenerative facet arthropathy 
neural foraminal stenosis and left-sided nerve root 
impingement at L4-5.  

Also on file is a statement from the Veteran's doctor 
indicating that he was incapacitated from work from December 
15 to December 18, 2008, the cause of which was unspecified.  

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  He indicated that 
during the last 12 months he had experienced 3 incapacitating 
episodes of low back symptomatology, one of which caused him 
to miss work for a week.  He clarified that since 2008, he 
had experienced incapacitating episodes which required care 
by a physician, and believed that records establishing this 
fact were on file (specifically mentioning a record from Fort 
Spencer).  He stated that he had radiculopathy running down 
both of his legs and was taking both Ibuprofen and Tylenol to 
treat his back symptomatology.  The Veteran indicated that he 
did not use a back brace, but stated that he could not stand 
or sit for any period of time without having back 
symptomatology.  He stated that he was no receiving any 
injections in the back and was not using a TENS unit.  The 
Veteran's spouse testified to the effect that he was always 
tired and hurting after work.  The Veteran and his 
representative also discussed the Veteran's symptomatology of 
the leg, described as a painful tingling sensation from the 
hip to the toes.  However, the Veteran's representative 
clarified that it was thought that the Veteran's neurological 
symptomatology might be attributable to his low back 
disorder, but this had not actually been clinically 
established in a diagnosis.  

Also on file is a private medical report of February 2010 
indicating that the Veteran's pain of the lumbar spine was 
due to tightness in the muscles on the left side.  

Analysis

The Veteran contends that an initial evaluation in excess of 
20 percent is warranted for the disability of the lumbar 
spine.

The Veteran contends the currently assigned initial 
evaluation does not accurately reflect the severity of his 
disability.  For the entirety of the appeal period a 20 
percent evaluation has been assigned for lumbar strain with 
lumbar disc herniation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27.

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Diagnostic Code 5237 is used for the 
evaluation of lumbosacral strain.

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 20 
percent evaluation is for assignment when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or with a combined range of 
motion not greater than 120 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The other diagnostic code that has been applied in this case 
is 5243, used to evaluate intervertebral disc syndrome.  
Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome provides for 
a 20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past twelve months; a 40 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past twelve months; and a 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A note following the Diagnostic Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  
Note 2 provides for separate evaluations if intervertebral 
disc syndrome is present in more than one spinal segment if 
the effects are distinct.

Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an initial rating in 
excess of 20 percent is not warranted, nor are any staged 
ratings.  Specifically, there has been no evidence presented 
reflecting limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, even based upon considerations 
of decreased motion on flare-ups or repetitive motion.  In 
addition, favorable ankylosis of the entire thoracolumbar 
spine has not been shown.   

The Board has considered whether an increased evaluation is 
warranted under another Diagnostic Code, including under the 
criteria for intervertebral disc syndrome.  In order to 
receive the next higher 40 percent rating for intervertebral 
disc syndrome, the evidence must show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the preceding 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  However, during the appeal 
period, the evidence - both clinical and according to the 
Veteran's own lay statements and testimony - does not reflect 
that the Veteran's low back disorder has been productive of 
incapacitating episodes requiring bed rest prescribed by a 
physician for the duration required to support a 40 percent 
evaluation.  As such, an increased evaluation under 
Diagnostic Code 5243 is not warranted.

Further, the Veteran is also not entitled to a separate 
compensable disability rating for limitation of motion of the 
lumbar spine due to degenerative joint disease (DJD), which 
is rated as degenerative arthritis under Diagnostic Codes 
5003-5010.  While DJD is included as a component of the 
Veteran's service connected disorder of the lumbar spine, 
evaluations for distinct disabilities resulting from the same 
injury may only be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 261- 62.  Ratings for arthritis are 
generally based upon demonstrable limitation of motion, which 
in this case has been considered and compensated under the 20 
percent disability rating already assigned.  To assign a 
separate or additional disability rating for limitation of 
the motion of the lumbar spine due to DJD is not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, 
Diagnostic Code 5003 and following notes.

The Board has also considered whether an increased or 
separate evaluation is warranted based upon a showing 
neurological disability related to the lumbar spine.  
However, a separate claim for neuropathy of the left lower 
extremity has already been considered and denied in a June 
2006 rating action which has become final.  Accordingly, the 
Board does not have jurisdiction to readjudicate this matter 
in light of the finality of that decision.  As a related 
matter, a separate claim for neuropathy of the right lower 
extremity remains pending on appeal and as will be explained 
below, requires additional evidentiary development, following 
which consideration of whether claimed neuropathy of the 
right lower extremity is shown to be secondary/etiologically 
related to a low back disorder will be undertaken.  

The Board also notes that there is no indication of bowel or 
bladder impairment associated with the low back disorder.  

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described restriction of activities, 
such as lifting.  The records indicate the Veteran uses 
medication, including Tylenol for treatment of his symptoms.  
VA examinations on file have considered the effects of 
painful motion.  For example, both 2006 and 2008, VA 
examiners tested the effects of repetitive motion and found 
that this did not result in additional limitation of motion 
or functional impairment coincident with the requirements for 
assigning an evaluation in excess of 20 percent, based on 
limitation of motion or function.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997). The currently assigned 20 percent 
evaluation contemplates the effects of the Veteran's 
complaints of pain and fatigue on activity and motion.  
Therefore, an increased evaluation based on functional 
impairment attributable to pain is not warranted.  38 C.F.R. 
§ 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

The Veteran is certainly competent to report his symptoms.  
See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).  However, to the 
extent that he has stated that his service-connected low back 
disability warrants an initial evaluation in excess of 20 
percent, the medical findings do not support his contentions.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
Veteran's statements, provided in support of a claim for 
monetary benefits.

Upon reviewing the longitudinal record in this case, we find 
that at no time during the appeal period has the Veteran's 
low back disorder been more disabling than as reflected by 
the 20 percent evaluation initially assigned.  See Fenderson 
and Hart, supra.  Accordingly, there is no basis for the 
assignment of increased, staged or separate ratings in this 
case.  As there is a preponderance of the evidence against 
the Veteran's claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Accordingly, the appeal is denied.

        

G.  Extraschedular Considerations and TDIU

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Manifestations of service-connected hypertension, residuals 
of left variocele surgery and a low back disability cause 
impairment that is contemplated by the rating criteria.   
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, the disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, there is 
no evidence of an exceptional disability picture.  The record 
does not reflect, nor does the Veteran himself contend, that 
his service connected disorders have required frequent 
periods of hospitalization.  Moreover, no appreciable marked 
interference with employment is not shown, aside from some 
limitations on lifting and handling items and pain and 
fatigue associated with his service-connected conditions.  
Essentially, there has been no evidence presented which 
indicates that any of the Veteran's service connected 
disorders have caused marked interference with the Veteran's 
ability to maintain or obtain employment.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due to his service-connected disorders, 
nor has the Veteran so alleged.  In fact, the most recent 
evidence reflects that he is currently employed.  Thus, at 
this point, there is no cogent evidence of unemployability 
and entitlement to increased compensation based on TDIU is 
not warranted.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for memory impairment, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.

Entitlement to an initial disability rating of 10 percent for 
residuals of left variocele surgery is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain with lumbar disc herniation is denied.


REMAND

The Veteran is seeking service connection residuals of a 
hamstring injury, a left ankle disorder and for neuropathy of 
the right lower extremity.  A remand is required in this case 
to request additional evidentiary development.

With respect the service connection claims for residuals of a 
hamstring injury, the STRs document complaints of a painful 
right hamstring in February 1995, assessed a mild hamstring 
pull.  It appears that he was seen again in March 1995, at 
which time range of motion studies were conducted and 
exercises were recommended.  The STRs appear to be negative 
for any documentation of subsequent hamstring problems or 
follow-up.  

When examined by VA in May 2006, the Veteran had subjective 
complaints of intermittent bilateral hamstring pain with 
stiffness.  Examination of the hamstrings revealed no joint, 
muscle or neurological abnormalities and no pertinent 
clinical diagnosis was made.  Also on file is a private 
medical evaluation of January 2010, at which time the Veteran 
gave a history of a one or more hamstring injuries in service 
with reaggravation since that time.  Physical examination 
revealed that the Veteran had moderately severe hamstring 
limitations with only 60 degrees of range of motion.  

With respect to the service connection claim for a left ankle 
disorder, the STRs document left ankle injuries in August 
1996 and July 1999.  A VA examination was conducted in May 
2006 at which time the Veteran complained of constant 
bilateral ankle pain with stiffness and weakness.  A 
diagnosis of a normal bilateral ankle examination was made.  
The examiner explained that the lack of a diagnosis was 
justified, because in spite of the Veteran's subjective 
complaints, there was no (clinical) evidence to support a 
diagnosis.  In March 2007, the Veteran sustained a twisted 
ankle on the job, assessed as left ankle sprain.  
Subsequently, the Veteran underwent a private medical 
evaluation of January 2010, at which time the Veteran gave a 
history multiple ankle injuries in service with recurrent 
sprains and ankle pain since that time.  Physical examination 
revealed some laxity and some swelling.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the findings made in 2010 and the Veteran's 
reported history, the Board believes that a VA examination is 
warranted in this case to address the following specific and 
matters: (1) is there evidence of current hamstring and left 
ankle disabilities; and if so (2) is it as likely as not that 
any such condition is etiologically linked to service.  As 
those questions remain unresolved at this point (since 
neither a hamstring nor left ankle disability was identified 
during the prior VA examination of 2006, but have apparently 
been shown subsequently), this evidentiary development is 
necessary in this case.  

With respect to the service connection claim for neuropathy 
of the right lower extremity, the STRs include an April 2004 
neurology consult reflecting that the Veteran was seen for 
back pain and paresthesias of the legs post lumbar puncture.  
Motor strength and tone was 5/5.  Reflexes were 2/4 and 
plantar responses were flexor bilaterally.  An impression of 
chronic back pain with paresthesias of the legs post lumbar 
puncture with a normal neurological examination was made.  
The examiner opined that the chronic low back pain was 
suspected to be due to degenerative lumbar spine disease and 
that the suspected paresthesias in the toes when the Veteran 
ran was due to nerve entrapment from tight shoes or to 
increased compressive forces on the feet from running.  The 
file includes an April 2005 neurology consult request, noting 
that the Veteran had a history of chronic back pain with 
associated paresthesia of the left arm and leg.  It was noted 
that the Veteran's neurosurgeon felt that these symptoms were 
associated with a circulatory problems and not with the back.  
When evaluated in May 2005, the Veteran indicated that he did 
not have any weakness, numbness of tingling in the legs and 
neurological examination revealed no focal deficits.  The 
assessments included polyarthritis.   

Post-service, the Veteran underwent a private evaluation for 
his neurological symptomatology in late July 2005.  The 
Veteran complained of symptoms including right leg weakness 
and gave a 2 1/2 year history of this condition.  Muscle tone 
was normal bilaterally and muscle strength was full 
throughout all four extremities.  Deep tendon reflexes were 
intact bilaterally and no pathological reflexes or Babinski 
signs were noted.  The diagnoses included unspecified 
thoracic or lumbosacral neuritis, consistent with left S1 
radiculopathy; and lumbar spondylosis without myelopathy.  

A VA examination was conducted in May 2006, at which time the 
Veteran complained of tingling affecting the left side of the 
body, and was not sure if this was due to a disability of the 
cervical or lumbar spine.  Sensory examination was 
unremarkable and deep tendon reflexes were symmetrical.  The 
examiner concluded that there was no evidence of 
polyneuoropathy, but indicated that EMG and nerve conduction 
studies of the lower extremities would be offered.  Later in 
May 2006, EMG and nerve conduction studies were conducted on 
the upper extremities only.  

VA records dated in January 2007 indicate that the Veteran 
had chronic low back pain with pain radiating across the 
right side.  The record indicated that there was no 
paresthesias of the legs.  

Military medical records dated in late July 2007 reflect that 
the Veteran injured his low back while moving furniture on 
July 26, 2007 and was released to work, with restrictions on 
July 31, 2007.  The records indicate that the Veteran's chief 
complaint was of low back pain radiating into the legs.  
There were no bilateral muscle spasms in the low back.  
Numbness in the left leg, but not the right leg was noted, 
with no weakness in either leg.  

Upon VA examination conducted in July 2008, the Veteran 
complained of pain in the low back area which did not radiate 
into the buttocks or extremities.  He denied having any 
weakness or numbness in the lower extremities.  Neurological 
examination revealed an absence of weakness or paresthesias 
in both lower extremities and no sensory deficit to light 
touch or pinprick in both extremities.  Motor strength was 
equal and symmetrical and muscle tone was normal in both 
lower extremities.    

The Veteran and his spouse provided testimony at a video 
conference hearing held in January 2010.  The Veteran and his 
representative also discussed the Veteran's symptomatology of 
the leg, described as a painful tingling sensation from the 
hip to the toes.  However, the Veteran's representative 
clarified that it was thought that the Veteran's neurological 
symptomatology might be attributable to his low back 
disorder, but this had not actually been clinically 
established in a diagnosis.

At this point it is very difficult to ascertain whether or 
not the Veteran actually has any neurological clinical 
manifestations affecting the right lower extremity and if so 
whether such symptomatology may be etiologically related to 
service on a direct basis, or secondary to a service-
connected disorder (including those affecting the cervical or 
lumbar spine.  In this regard, establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.

In the alternative, the Board observes that signs or symptoms 
that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, 
but are not limited to, the following: (1) fatigue; (2) signs 
or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Essentially, based upon the evidentiary record as it 
currently stands, the Board is unable to determine at this 
point whether the Veteran's claimed neuropathy of the right 
lower extremity is etiologically linked to his period of Gulf 
War service.  The VCAA requires, among other things, that VA 
assist a claimant in providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  As such, a comprehensive VA examination and 
opinion is also required in conjunction with this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his claimed 
hamstring and right ankle disorder.  The 
claims file, to include a complete copy of 
this remand, should be made available to 
the examiner in conjunction with 
conducting the examination of the Veteran.  
The examiner should annotate the report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner's report 
shall also address the following matters:

A) The examiner shall clearly identify if 
the Veteran currently has a hamstring 
disorder.  If the Veteran has any such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (a 50 percent or more 
probability) that the disorder found on 
examination was incurred in or is 
etiologically related to the Veteran's 
period of active service from June 1990 to 
July 2005.

B) The examiner also shall clearly 
identify if the Veteran currently has a 
left ankle disorder.  If the Veteran has 
any such disorder, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that this disorder found 
on examination was incurred in or is 
etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology) the Veteran's period of 
active service from June 1990 to July 
2005.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of the asserted 
disability manifested by neuropathy of the 
right lower extremity, which are claimed 
as manifestations of an undiagnosed 
illness; or in the alternative, as 
etiologically related to the Veteran's 
period service or secondarily related to a 
service-connected disorder (specifically 
those of the cervical or lumbar spine).  A 
complete history of each claimed disorder 
should be obtained from the Veteran.

The claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.

All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran has neuropathy of the 
right lower extremity and if so, the 
subjective and clinical manifestations 
associated with that condition should be 
identified, and a specific diagnosis made.  
In addition, opinions addressing the 
following inquiries pertaining to the 
theories of entitlement raised by the 
Veteran are requested.  

The examiner should state whether any 
current disability manifested by 
neuropathy of the right lower extremity 
had its onset during or as a result of the 
Veteran's period of active extending from 
June 1990 to July 2005, to include service 
in Southwest Asia.

The examiner should also indicate whether 
the Veteran has any neurological 
manifestations affecting the right lower 
extremity that by history, physical 
examination and laboratory tests cannot be 
attributed to any known clinical diagnosis 
or diagnoses, and should address whether 
this is a likely manifestation of 
undiagnosed illness associated with the 
Veteran's service in Southwest Asia.  

Based on his/her review of the case, the 
examiner should also opine as to whether 
neuropathy of the right lower extremity, 
if currently diagnosed, is at least as 
likely as not caused or aggravated by 
either a service-connected disability of 
the cervical or lumbar spine.  

It is requested that the examiner consider 
and reconcile any conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions, if 
possible.  The examiner must provide a 
comprehensive report including a complete 
rationale for all conclusions reached.

3.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the 
remand.

4.  Thereafter, readjudicate the Veteran's 
claims, to include consideration of all of 
the evidence added to the file since the 
issuance of the SSOC in March 2009.  With 
respect to the service connection claim 
for neuropathy of the right lower 
extremity, the RO is requested to consider 
the various theories of entitlement raised 
to include under direct and secondary 
service connection and under the 
provisions of 38 C.F.R. § 3.317.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


